Title: To Brigadier General Alexander McDougall or the Officer Commanding the Detachment Marching from Peekskill, 14 September 1777
From: Washington, George
To: McDougall, Alexander,Officer Commanding the Detachment Marching from Peekskill



Sir,
Camp near Schylkill [Pa.] 14th Septr 1777

I have just reciev’d the inclosed information from General Dickinson through Congress, and in consequence, desire that you will, if the Enemy should appear in force and have more in view than to plunder and distress the Country, join Genl Dickinson with the detachment

under your command and give every opposition to the Enemy in their march through the Jersey’s you possibly can. The public Stores which from time to time have been sent up the Delaware to Trenton &c. is an object of much moment and will claim your attention.
If Genl Dickinson’s Intelligence should prove erroneous, or these parties should have returned back to Staten-Island you are in either of these cases to move forward & join the Army under my command with all possible expedition. I am Sir Your most Obedt Ser.

Go: Washington

